Citation Nr: 1424074	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from July 1958 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By a September 2012 decision, the Board determined that reopening of a previously denied claim of service connection was warranted, and remanded the underlying claim of service connection for further development.

When the claim was returned to the Board in April 2013, the issue of service connection for COPD was recharacterized as entitlement to service connection for a respiratory disorder claimed as COPD, in recognition of the fact that on a recent VA examination, three separate respiratory conditions were diagnosed.  Service connection for pulmonary fibrosis had been granted by the Appeals Management Center (AMC) in January 2013, but service connection for the remaining two diagnoses remained at issue.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for one respiratory condition is considered a claim for all diagnosed conditions.  The Board then remanded the re-characterized claim for additional development.  The case was remanded a second time in September 2013.

In April 2014, the Veteran provided testimony before the undersigned.  A transcript is of record.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

In addition to direct service connection, benefits may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the April 2014 Board hearing, the Veteran asserted that currently diagnosed COPD could have been caused or aggravated by his service-connected pulmonary fibrosis.  (As noted above, service connection for pulmonary fibrosis was recently granted by the AMC in 2013.)  A VA examination and opinion has not been obtained regarding this possible connection between pulmonary fibrosis and COPD.  As such, the claim must be remanded.  

The Board requests that all outstanding records of ongoing VA treatment be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the electronic claims file.  (The Veteran's assistance should be enlisted to identify all possible locations of treatment or evaluation.)  All efforts to obtain these records must be documented in the file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all requested and necessary development has been completed, forward the file to the examiner who conducted the January 2013 VA examination and prepared addenda, most recently in September 2013, in order to obtain an opinion as to any link between pulmonary fibrosis and other currently diagnosed respiratory disability, to include COPD.  

The examiner should opine whether each respiratory disability, to include COPD, was either (a) caused by or (b) made permanently worse by the Veteran's service-connected pulmonary fibrosis.  If the examiner states the respiratory disability is aggravated by service-connected pulmonary fibrosis, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the fibrosis beyond the natural progress of the respiratory disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be made.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

